United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2312
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
David Jerome Tensley, Jr.,               * Southern District of Iowa.
                                         *
             Appellant.                  *    [UNPUBLISHED]
                                         *
                                    ___________

                              Submitted: September 7, 2006
                                 Filed: September 18, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.


      After David Jerome Tensley, Jr. (Tensley) pleaded guilty to being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and uttering counterfeit
obligations, in violation of 18 U.S.C. §§ 472 and 2, the district court1 imposed
concurrent sentences--above the 63-to-78-month advisory Guidelines range--of 84
months in prison and 3 years of supervised release. His counsel has filed a brief under


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
Anders v. California, 386 U.S. 738 (1967), arguing that the district court abused its
discretion by sentencing Tensley to 84 months. In a pro se supplemental brief,
Tensley argues that the court abused its discretion because its sentence is not justified
under 18 U.S.C. § 3553(a); he also requests new counsel.

       Reviewing the sentence for reasonableness, see United States v. Booker, 543
U.S. 220 (2005), we conclude that the district court did not abuse its discretion, see
United States v. Maurstad, 454 F.3d 787, 789 (8th Cir. 2006) (standard of review).
The court appropriately, and explicitly, considered the unique circumstances of the
felon-in-possession offense, Tensley’s interactions with the criminal justice system,
the need to adequately punish and rehabilitate him, and the need to deter him. See 18
U.S.C. § 3553(a)(1), (a)(2)(A)-(C); United States v. Lyons, 450 F.3d 834, 835-37 (8th
Cir. 2006) (upholding 93-month upward variance where court considered nature and
circumstances of offense, and need for just punishment and adequate deterrence).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we deny Tensley’s request for new counsel.
                       ______________________________




                                          -2-